HamiltoN, Judge,
delivered tbe following opinion:
1. It is suggested that this matter be referred to the master, and perhaps in this connection I should define a little more clearly the two kinds of reference to the master. The' first is *383the regular reference in wbicb be notifies all parties and bas a bearing and makes a report, wbicb, under tbe equity .rule, lies over twenty days for exceptions, and tbe court takes it up on tbe first motion day after tbe twenty days and passes on: tbe exceptions to tbe report. That is tbe usual reference. In fact, that is tbe only reference actually known, I tbink, to-equity practice. This court bas instituted another kind of reference wbicb is of a different character entirely. It is where tbe court determines upon anything that is brought before it in principle, but on account of press of other business bas not tbe opportunity of writing a decree or examining in detail a decree wbicb is submitted by tbe parties. In that case, our rule provides for what might be called an administrative reference, clerical reference, in wbicb tbe could substitutes tbe master for itself as to looking at tbe make-up of tbe decree and tbe wording of tbe decree, not tbe principle at all. That is all settled in advance. In such ease there would be no special bearing. Tbe master would naturally see tbe parties and consult with them, but there would be no formal bearing and no formal report and no exception. Tbe court would like tbe two kinds of reference kept entirely distinct. In tbe first case tbe master acts strictly as master, and in tbe second case be acts more as law clerk to tbe judge than anything else.
In a petition such as one to foreclose a mortgage and tbe cancelation of leases, it would look improper to refer it to tbe master administratively without allowing tbe parties to except or to be beard formally, and I do not tbink I could do it in this case. I mention tbe two kinds of reference, more to get tbe matter clear than anything else.
2. Both of these petitions then are referred to tbe master *384to bear and report in the usual manner. It is announced by •one of tbe parties that he agrees to file his exceptions, whatever they may be, within five days, and of course, if the exceptions ..are filed and no objection is raised, the court will be very glad to hear the exceptions and dispose of the case. Whether it would do it finally so as' to bind everybody in the case within twenty days need not be passed on right now, but such action would certainly bind the. parties who agreed to it.
So this is referred to the master, and the clerk will note, although I do not undertake to make it a part of the decree, that the attorney for Mr. Iglesias agrees to file his exceptions within five days after the report. The master will notify the parties and hear and report as usual.